Exhibit 10.2

May 3, 2010

Robert J. Lynn

 

Dear Bob:

Following up on our recent conversations, I am pleased to forward this letter
setting forth the details of the employment offer we have previously discussed.
The prospect of your joining Madison Square Garden is extremely exciting to all
of us here.

As I indicated to you, this offer is conditioned upon your successful completion
of our pre-employment screening and testing process. Following the completion of
that process and your acceptance of this offer, you will join the Company as an
at will employee with the title of Senior Vice President, Treasury & Investor
Relations reporting directly to me in my capacity as Executive Vice President
and Chief Financial Officer. Your appointment as an officer of Madison Square
Garden, Inc. (“MSG”), however, is subject to the approval of the Compensation
Committee of the Board of Directors of Madison Square Garden, Inc. (the
“Compensation Committee”).

As discussed, your anticipated start date is no later than May 24, 2010. From
and after your actual start date, you agree to devote your business time and
attention to the business and affairs of the Company and to perform your duties
in a diligent, competent, professional and skillful manner and in accordance
with applicable law.

Your initial base salary will be $325,000 annually, paid bi-weekly. You will be
eligible to participate in our discretionary annual bonus program with an annual
target bonus opportunity equal to 35 percent of your base salary. Bonus payments
are based on actual salary dollars paid during the year for which they are
awarded, provided that any bonus payment for 2010 will be based on your full
annual salary of $325,000. Bonus payments depend on a number of factors,
including Company, unit and individual performance. The decision on whether or
not to pay a bonus, and the amount of that bonus, if any, is made by the Company
in its sole discretion. Bonuses are typically paid early in the subsequent
calendar year. In order to receive a bonus, you must be employed by the Company
at the time bonuses are being paid.

You will also be eligible, subject to your continued employment by the Company
and actual grant by the Compensation Committee, to participate in such long-term
incentive programs that are made available in the future to similarly situated
executives at the Company. In particular, as currently contemplated by our
long-term incentive program (which is subject to change), an employee at your
level would have been recommended to the Compensation Committee in March 2010 to
receive long-term incentive awards with an aggregate target value (as determined
by the Compensation Committee) of $330,000 (subject to three-year cliff vesting
and applicable performance objectives). In light of your subsequent start date,
you are expected to be eligible to be recommended to receive an award in 2010
with a pro rated target value to reflect your mid-year hire (based on the number
of full months remaining in the year as of your actual start date divided by
12). Any such awards would be subject to actual grant by the Compensation
Committee, would be pursuant to the applicable plan document and would be
subject to terms and conditions established by the Compensation Committee in its
sole discretion as detailed in separate agreement(s) you would receive after any
award is actually made.



--------------------------------------------------------------------------------

If, prior to the one-year anniversary of your actual start date (the “Reference
Date”), your employment is involuntarily terminated by the Company for any
reason other than Cause, the Company will pay you severance in an amount equal
to your base salary plus your target annual bonus, each as then in effect (the
“Severance Amount”). Sixty percent (60%) of the Severance Amount would be
payable to you on the six-month anniversary of the date on which your employment
so terminated (the “Termination Date”) and the remaining 40% of the Severance
Amount would be payable to you on the twelve-month anniversary of the
Termination Date. Payment of any Severance Amount will be subject first to your
execution and the effectiveness of a severance agreement to the Company’s
satisfaction, which agreement will include, for example, non-competition
(limited to one year), non-solicitation, non-disparagement, confidentiality and
further cooperation commitments by you as well as a general release by you of
the Company and its affiliates (and their respective directors, officers and
employees).

For purposes of this letter, “Cause” means, as determined by the Company, your
(i) commission of an act of fraud, embezzlement, misappropriation, willful
misconduct, gross negligence or breach of fiduciary duty against the Company or
an affiliate thereof, or (ii) commission of any act or omission that results in
a conviction, plea of no contest, plea of nolo contendere, or imposition of
unadjudicated probation for any crime involving moral turpitude or any felony.

You will also be eligible for our standard benefits program. Participation in
our benefits program is subject to meeting the relevant eligibility
requirements, payment of the required premiums, and the terms of the plans
themselves. We currently offer medical, dental, vision, life, and accidental
death and dismemberment insurance; short- and long-term disability insurance; a
savings and retirement program; and ten (10) paid holidays. As we discussed, you
will be eligible for four (4) weeks vacation to be accrued and used in
accordance with Company policy.

The Company may withhold from any payment due to you any taxes required to be
withheld under any law, rule or regulation. If and to the extent that any
payment or benefit under this letter or any plan or arrangement of the Company
or its affiliates, is determined by the Company to constitute “non-qualified
deferred compensation” subject to Section 409A of the Internal Revenue Code of
1986 (the “Code”) (“Section 409A”) and is payable to you by reason of your
termination of employment, then (a) such payment or benefit shall be made or
provided to you only upon a “separation from service” as defined for purposes of
Section 409A under applicable regulations (a “Separation from Service”) and
(b) if you are a “specified employee” (within the meaning of Section 409A and as
determined by the Company), such payment or benefit shall not be made or
provided before the date that is six months after the date of your Separation
from Service (or your earlier death). Any amount not paid in respect of the six
month period specified in the preceding sentence will be paid to you in a lump
sum after the expiration of such six month period. Any such payment or benefit
shall be treated as a separate payment for purposes of Section 409A to the
extent Section 409A applies to such payments.



--------------------------------------------------------------------------------

This letter reflects the entire understanding and agreement of you and the
Company with respect to the subject matter hereof and supersedes any prior
understandings or agreements.

Unless the Company publicly discloses this letter, you agree to keep this letter
and its terms strictly confidential provided that you are authorized to disclose
this letter and its terms to your immediate family members and your legal,
financial and tax advisers and, with prior notice to the Company, as may be
required by law.

This letter does not constitute a guarantee of employment or benefits for any
definite period. You or the Company may terminate your employment at any time,
with or without notice, liability or cause. To the extent permitted by law, you
and the Company waive any and all rights to a jury trial with respect to any
matter relating to this letter.

This letter will be governed by and construed in accordance with the law of the
State of New York applicable to contracts made and to be performed entirely
within that State.

This letter will automatically expire and be of no further force and effect on
the earlier of (i) May 7, 2010 if it is not acknowledged by you below prior to
such date or (ii) the Reference Date (other than with respect to any severance
obligations owed to you in accordance with this letter as of that date). Once
again, we are all most enthusiastic about the prospect of your joining the
Company and having you join our team.

 

Sincerely, /s/ Robert Pollichino Bob Pollichino

Executive Vice President and

Chief Financial Officer

Madison Square Garden, Inc.

 

Accepted and Agreed: /s/ Robert J. Lynn Robert J. Lynn